Citation Nr: 0404110	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  03-03 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for chronic 
lumbosacral strain, currently rated 20 percent disabling.

2.  Entitlement to an increased rating for headaches, 
currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Salari, Counsel



INTRODUCTION

The veteran (claimant, appellant) had active duty service 
from July 1991 to November 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.

The Board notes that in December 2000, the veteran raised the 
issue of entitlement to service connection for loss of vision 
due to diabetes mellitus.  The RO denied this claim and 
subsequent to the claimant's notice of disagreement, issued a 
statement of the case in December 2002.  The claimant did not 
perfect this appeal.  Rather, in a VA Form 9, received in 
January 2003, he raised a new claim of entitlement to service 
connection for vision problems due to a headache disorder.  
As a rating decision on this issue has not been accomplished, 
the matter is not before the Board and is referred for any 
appropriate action.  Since the claimant did not perfect an 
appeal of the issue of entitlement to service connection for 
loss of vision due to diabetes mellitus, the Board does not 
have jurisdiction over this issue.  The only issues currently 
on appeal are noted on the title page.    

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below, VA will notify you of the further action 
required on your part.


REMAND

The veteran claims that his lumbosacral and headache 
disorders are more disabling than reflected by the current 
ratings assigned.  On his VA Form 9, dated in January 2002, 
the claimant indicated that he was receiving current 
treatment for both disorders at the Buffalo, New York, VA 
Medical Center (VAMC), including emergency room treatment for 
his headache disorder.  The latest VA medical evidence of 
record is dated in January 2001.  These documents do not 
include any records of emergency room treatment for 
headaches.  The RO must therefore obtain all VA treatment 
records from the VAMC in Buffalo from January 2001 to the 
present.  

In addition, it is noted that effective from September 26, 
2003, the criteria for rating disorders of the spine 
changed.  68 Fed. Reg. 51454 (2003).  Therefore, after 
obtaining all pertinent medical records, the RO should 
reschedule the veteran for a new VA examination to enable 
proper consideration of the new rating criteria.  

Further, the record indicates that a substantially complete 
application was received in December 2000.  Thereafter, in a 
March 2001 rating decision, the claim was denied.  Only after 
that rating action was promulgated did the RO provide notice 
to the claimant regarding the duty to notify him of the 
evidence he must provide, and the evidence that VA would 
obtain on his behalf.  38 U.S.C.A. § 5103.  That notice was 
provided in correspondence dated in July 2002, but even that 
correspondence did not fully comply with all provisions of 
the VCAA.  In particular, the RO did not advise the veteran 
of what was necessary to substantiate his claims of 
entitlement to increased ratings.  The veteran was provided 
with a statement of the case issued in December 2002.  

The plain language of 38 U.S.C.A. § 5103(a) (West 2002), 
requires that notice to a claimant pursuant to the VCAA be 
provided at the time that, or immediately after, the 
Secretary receives a complete or substantially complete 
application for VA-administered benefits.  Accordingly, prior 
to entering a new rating action on the issues on appeal, the 
RO must provide the veteran with a new VCAA letter, ensuring 
that all notice and development action required under the 
VCAA has been accomplished.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The claimant should be specifically advised 
what evidence is necessary to substantiate his claim, what 
specific portion of that evidence he must personally secure, 
what specific portion VA will secure on his behalf, and that 
he should submit any evidence that is in his possession that 
pertains to his claim.    
 
Accordingly, this case is REMANDED for the following 
development:

1.  The RO must ensure that all action 
necessary under the VCAA concerning the 
duty to notify and assist the appellant 
is accomplished.  This includes 
notification of the law, as well as 
compliance with the notice requirements 
as to what specific evidence VA will 
secure and what specific evidence the 
claimant must personally submit to 
substantiate the claim.  If further 
development is necessary to comply with 
the applicable law and regulations, all 
such development must be accomplished.  
The RO must provide adequate reasons and 
bases for its determination.  

2.  The RO should ask the veteran to 
identify all providers that have treated 
him for his headache and lumbosacral 
disorders.  The RO should then take the 
appropriate steps to obtain all such 
records, to include all records from the 
Buffalo, New York, VAMC, for the period 
from January 2001 to the present.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts, the 
RO is unable to secure records from any 
identified provider, it must notify the 
claimant and (a) identify the specific 
records that it is unable to obtain; (b) 
briefly explain the efforts it has made 
to obtain that evidence; and (c) describe 
any further action it will take with 
respect to the claim.  The claimant must 
then be given an opportunity to respond.  

3.  Thereafter, the RO must schedule the 
veteran for VA examination to determine 
the severity of the veteran's lumbosacral 
disorder in accordance with the new 
rating criteria.  The claims file must be 
provided to the examiner for his/her 
review.  The examiner must set forth all 
complaints and clinical findings 
pertinent to the service-connected 
lumbosacral disorder.  

The examiner must also set forth complete 
range of motion test results with respect 
to motion in all planes of the 
thoracolumbar spine.  The examiner must 
comment on any functional loss due to 
weakened movement, excess fatigability, 
incoordination, or pain on use, and state 
whether any pain claimed by the veteran 
is supported by adequate pathology, e.g., 
swelling or evidenced by his visible 
behavior, e.g., facial expression or 
wincing, on pressure or manipulation.  It 
is important for the examiner's report to 
include a description of the above 
factors that pertain to functional loss 
that develop on use.  In addition, the 
examiner must express an opinion as to 
whether pain or other manifestations 
occurring during flare-ups or with 
repeated use could significantly limit 
functional ability due to pain on use or 
during flare-ups.  The examiner must 
portray the degree of any additional loss 
of motion or other functional loss due to 
pain on use or during flare-ups.   

4.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2003).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete or if any 
additional action is necessary, 
appropriate corrective action is to be 
taken.  

6.  Thereafter, following any other 
appropriate development, the RO should 
reconsider the appealed issues based on 
all the evidence of record, and 
accomplish a rating decision.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




